Citation Nr: 1029710	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to October 
1953.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case has been advanced on the docket.

In correspondence received in May 2010 the Veteran's 
representative indicated that the Veteran no longer wanted a 
Board hearing on these matters.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was present in 
service, that hearing loss disability was demonstrated to a 
compensable degree within a year of discharge from service, or 
that there is a nexus or link between current bilateral hearing 
loss disability and the Veteran's active service. 

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence fails 
to establish a nexus or link between tinnitus and the Veteran's 
active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2007 the Veteran was informed 
of the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  In the January 
2007 letter, the Veteran received notice regarding the assignment 
of a disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice was completed prior to the initial AOJ 
adjudication of the claims.  Pelegrini.


Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  The Board has considered whether 
the Veteran should be scheduled for a VA examination with a 
medical opinion regarding a possible relationship between the 
disabilities on appeal and the Veteran's military service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds, however, that such an examination is 
not necessary to decide the claims as the evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  In this regard, the Board notes that the file contains 
VA examinations conducted shortly following service that made 
specific findings regarding the Veteran's ears and hearing loss.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

The Veteran asserts that he has hearing loss and tinnitus as a 
result of serving as a smoke generator operator in Korea during 
service.  The Veteran has indicated that the smoke generator was 
very loud and he was offered no hearing protection.  A DA Form 
493 reflects that the Veteran was a clerk.  The Veteran's DD 214 
reveals that his most significant unit of assignment was with a 
chemical smoke generator unit.  The records do not show, and the 
Veteran has not asserted, that he engaged in combat during 
service.  The Veteran is competent to report having been exposed 
to loud noise in service.  Moreover, as such is consistent with 
the documented circumstances of his service (i.e. assignment to 
chemical smoke generator unit), the Board finds that the Veteran 
is also credible in this regard.  As such, the Veteran's exposure 
to acoustic trauma in service is conceded.

The service treatment records contain no complaints or treatment 
related to hearing loss or tinnitus.  The Veteran's September 
1951 service pre-induction examination noted that the Veteran's 
ears were normal; bilateral whisper test results were 15/15.  The 
October 1953 service separation examination noted that the 
Veteran's ears were normal; bilateral whisper test results were 
15/15.  Audiometric testing was not conducted on examination in 
September 1951 or in October 1953.  

A February 1954 VA examination noted that both external canals 
and membrana tympani of the Veteran's ears were normal.  
Bilateral spoken voice testing was 20/20.  Audiometric testing 
was not conducted.  The examiner noted that the "Rinne is 
positive in both ears and Weber is not lateralized."  

A May 1954 VA examination noted that the Veteran's ears were 
normal; bilateral hearing was 20/20.  Audiometric testing was not 
conducted.  

A September 1955 VA examination noted no abnormality of the ears; 
bilateral hearing was 20/20.  Audiometric testing was not 
conducted.  

A January 2008 VA audiology consultation noted that the Veteran 
complained of tinnitus and a gradual and progressive hearing loss 
for many years; the Veteran related his hearing loss to his 
military service.  The Veteran's January 2008 to March 2008 VA 
audiology records establish that the Veteran has tinnitus, and 
bilateral hearing loss disability consistent with 38 C.F.R. 
§ 3.385.

As normal right ear and left ear hearing was demonstrated on 
examination for enlistment into service, the presumption of 
soundness on induction attaches as to right ear and left ear 
hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

The Board observes that neither chronic hearing loss, nor chronic 
clinically significant change in hearing ability, was 
demonstrated in service or within the first year of discharge 
from service.  In fact, hearing loss was not shown until years 
following service.  Further, there is no competent medical 
opinion linking hearing loss or tinnitus disability to service.  
Significantly, three VA examinations conducted shortly following 
service noted no hearing loss, and tinnitus was neither 
complained of nor diagnosed.

In sum, service connection for bilateral hearing loss disability 
and tinnitus is not warranted.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing noise exposure, 
tinnitus and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the Veteran is not competent to say that 
any loss of hearing acuity experienced in service was of a 
chronic nature to which current disability may be attributed.  A 
layperson is generally not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With regard to the Veteran's assertions as to continuity of 
symptomatology of hearing loss and tinnitus since service, the 
Board again notes that hearing loss and tinnitus were not noted 
or complained of during three VA examinations conducted shortly 
following service.  While the Board acknowledges that the absence 
of any corroborating medical evidence supporting his assertions, 
in and of itself, does not render his statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


